ebaylogo10162019.jpg [ebaylogo10162019.jpg]




October 11, 2019                                
Andy Cring
VIA ELECTRONIC DELIVERY


RE: INTERIM CHIEF FINANCIAL OFFICER COMPENSATION


Dear Andy:


Effective on September 25, 2019, you were appointed Interim Chief Financial
Officer, to perform all duties and responsibilities necessary and appropriate as
Interim Chief Financial Officer and as the “principal financial officer” (for
purposes of SEC purposes) of eBay.


In recognition of the additional duties and responsibilities you have assumed as
Interim Chief Financial Officer, you will be entitled to receive:


(1) a monthly performance bonus in the amount of $70,000 for each month in which
you serve as Interim Chief Financial Officer (including a prorated amount for
any partial month of service), less applicable tax and payroll withholdings; and


(2) by no later than October 15, 2019, an award of restricted stock units
(“RSUs”) as described in the following paragraphs.  The grant is described as a
U.S. dollar value.  The number of shares to be granted will be determined by
dividing the U.S. dollar value of the RSU award by the Average eBay Closing
Price (as described in this paragraph) and rounding up to the nearest whole
number of shares of eBay common stock.  The “Average eBay Closing Price” shall
be calculated based on the average of the closing prices of eBay common stock in
U.S. dollars for the period of 10 consecutive trading days ending on (and
including) the last trading day prior to the date of grant.  


In accordance with the methodology above, you will be granted an award of RSUs
valued at USD $3,000,000 to be granted under the terms and conditions of eBay’s
current stock plans (the “Plans”) as well as the terms and conditions of the RSU
agreement (which will be provided to you as soon as practicable after the grant
date).  The RSUs will vest and become non-forfeitable (assuming your continued
employment with an eBay company on each vesting date) over four years as
follows: 1/16th of the shares subject to the RSU award will vest on January 15,
2020, and an additional 1/16th of the shares subject to the award each three
month period thereafter, subject to applicable taxes and withholdings. 


Except as otherwise provided in this letter, there will be no changes to your
annual rate of base salary or other compensation opportunities from those
applicable to you in your position as Vice President, Global Financial Planning
at eBay, including without limitation your annual bonus opportunity under the
eBay Incentive Plan, and your continued eligibility to participate in eBay’s
equity grant program, applicable severance, change in control, and other welfare
and fringe benefit plans of eBay, in each case at the level of Vice President.




1



--------------------------------------------------------------------------------






For the avoidance of doubt, your employment as Interim Chief Financial Officer
and “principal financial officer” shall be “at-will” and as such the Board of
Directors may remove you from any such positions at any time and for any reason,
with or without notice. However, so long as you are offered the opportunity to
return to your position, duties and responsibilities as Vice President, Global
Financial Planning (or other comparable position), any such removal will not
give rise to any entitlements for you to receive vesting, severance or other
payments or benefits under any compensation or benefit plan, program or policy.


Finally, The Mutual Arbitration Agreement and the Employee Proprietary
Information and Inventions Agreement that you executed in conjunction with your
commencement of employment also remain in force.


Andy, on behalf of the entire eBay team, thank you for your willingness to serve
during this transitional time.




Very truly yours,




/s/ Kristin Yetto
Kristin Yetto
Senior Vice President, Chief People Officer






ACCEPTED:




/s/ Andy Cring
Andy Cring


October 11, 2019
Date




2

